Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 - 18) in the reply filed on 11/30/2021 is acknowledged.
Claims 19 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (Method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.
Claim Objections
Claim 12 recites is dependent upon claim 1 and further recites a plurality of plates.  Because “A vertebral plate” cannot be “a plurality of vertebral plates”, claim 12 would be changed to a system claim in which there is a plurality of vertebral plates. 

Examiner’s Comment
Independent claim 1 recites a frame and a screw hole on each corner of the frame and continues to incorporate the functional recitation of screws designed to engage the screw holes.  Thus the screws themselves are not positively recited.  Therefore, dependent claims 7 and 8, which further define the screws, are also 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 2 positively recites the cervical vertebrae as opposed to a functional recitation such as “wherein the vertebral plate is configured to be attached over cervical vertebrae”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a size” in claim 6 is a relative term which renders the claim indefinite. The term “a size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the written description merely restates this language with expansion.  It is unknown what the size is referring to, e.b. length, width, dimension between corners and so forth. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5,7-11,13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vannemreddy (US 2009/0287258 A1).

Regarding claim 1, Vannemreddy discloses a vertebral plate (Abstract, paragraphs [0043 & 49], refs. 10 or 20) comprising: 
a frame having a modified triangular shape (the body of the plate is considered to be the frame, and figures 1A - 3C show a variety of different modified triangular shapes, all of which may be considered); and 
a screw hole present on each corner of the frame, wherein each screw hole is designed to receive a screw (as shown in Figs. 1A - 3C, there are three screw holes refs. 11 - 13 and 21 - 23 present on each of the triangular corners and are fully capable of receives screws, see paragraph [0044]).  

Regarding claim 2, Vannemreddy discloses the vertebral plate of claim I, wherein the vertebral plate is attached over cervical vertebrae (the Abstract discloses cervical uses).  

Regarding claim 3, Vannemreddy discloses the vertebral plate of claim 1, wherein the frame is made of titanium (paragraph [0057]).  

Regarding claim 4, Vannemreddy discloses the vertebral plate of claim I, wherein a thickness of the frame ranges from 1.9mm to 2.4mm (paragraph [0057] discloses that the frame may have a thickness in the range of 0.5mm to 2mm or 1mm to 1.8mm, each 

Regarding claim 5, Vannemreddy discloses the vertebral plate of claim 1, wherein a size of the frame ranges from 7mm to 12mm (paragraph [0046] discloses that a size, the distance between the centers of holes 12 and 13, may be between 2.7mm and 10mm which overlaps with the range of 7mm to 12mm, e.g. 8mm).  


Regarding claim 7, Vannemreddy discloses the vertebral plate of claim 1, wherein the screw is one of a self-tapping screw and a self-drilling screw (because the screw is not positively recited it is not considered to be part of the claimed invention, therefore the plate of Vannemreddy is fully capable of receiving a self-tapping screw or a self-drilling screw.  It is also noted that paragraph [0044] discloses that any screw known in the art may be used with the plate).  

Regarding claim 8, Vannemreddy discloses the vertebral plate of claim 1, wherein the screw has a size of 3.5 mm - 4.5mm (because the screw is not positively recited it is not considered to be part of the claimed invention, therefore the plate of Vannemreddy is fully capable of receiving a screw having a size of 3.5mm - 4.5mm, wherein the size may be a diameter of a head for example). 



Regarding claim 10, Vannemreddy discloses the vertebral plate of claim 1, further comprising a notch present between at least one pair of corners of the frame (see remarked Fig. 1C below).  

    PNG
    media_image1.png
    276
    345
    media_image1.png
    Greyscale

Regarding claim 11, Vannemreddy discloses the vertebral plate of claim 10, wherein an angle of curvature of the notch ranges from 0 to 180 degrees (Fig. 1D shows an angle of curvature of 0 degrees).  

Regarding claim 13, Vannemreddy discloses the vertebral plate of claim 1, further comprising a smooth depression present on at least one edge of the frame (as shown in remarked Fig. 1C above, the notch may also be considered a smooth 

Regarding claim 15, Vannemreddy discloses the vertebral plate of claim 1, further comprising a bend in the vertebral plate to enable medial, lateral, or caudal screw trajectory (Fig. 1B).  

Regarding claim 16, Vannemreddy discloses the vertebral plate of claim 15, wherein the bend in the vertebral plate enables the medial, lateral, or caudal screw trajectory with a bend angle ranging from 0 to 180 degrees (see remarked Fig. 1B below, which shows an angle, between 0 and 180 and more particularly between 0 and 90 or 90 and 180 degrees).  

    PNG
    media_image2.png
    586
    619
    media_image2.png
    Greyscale



Regarding claim 18, Vannemreddy discloses a vertebral plate consisting essentially of: a frame having a modified triangular shape (Fig. 1A); and 
a screw hole present on each corner of the frame, wherein each screw hole is designed to receive a screw (Fig. 1A, refs. 11 - 13, paragraph [0044]).

Claim(s) 1, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pisharodi (US 2016/0067053 A1).

Regarding claim 1, Pisharodi discloses a vertebral plate (Abstract) comprising: 
a frame having a modified triangular shape (paragraph [0030], ref. 16, Fig. 1A); and 
a screw hole present on each corner of the frame, wherein each screw hole is designed to receive a screw (Fig. 1A shows three screw holes, ref. 17’ configured to receive a screw).  



Regarding claim 14, Pisharodi discloses the vertebral plate of claim 1, further comprising a protrusion for fitting between two adjacent vertebrae (paragraph [0030], Fig. 1A, ref. 12).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vannemreddy (US 2009/0287258 A1) in view of Tipping et al. (US 2018/0036042 A1).  



Tipping teaches a plate configured for the cervical spine (Title, Abstract) having a curvature of up to 7 degrees (paragraph [0037]).  Tipping teaches that such a curvature support natural lordosis (paragraph [0037]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the curvature of the plate of Vannemreddy such that the curvature is up to 7 degrees, as taught by Tipping, for the purpose of supporting natural lordosis. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vannemreddy (US 2009/0287258 A1) in view of Pisharodi (US 2016/0067053 A1)

Regarding claim 12, Vannemreddy discloses the vertebral plate of claim 1, except further comprising stacking a plurality of vertebral plates in a one below another configuration.  

Pisharodi teaches a spinal implant (Abstract) having a substantially triangular plate (Fig. 1A) wherein a system may achieved by stacking multiple plates using the shape of the triangle (paragraph [0068]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of Vannemreddy such that there are a plurality of plates stacked one below the other, as taught by Pisharodi, for the purpose of enabling multi-level spinal support. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773